Citation Nr: 1242121	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected bilateral shoulder disability and lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959 and from May 1967 to April 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In November 2007, the Veteran presented testimony at a hearing conducted at the Phoenix RO before a Decision Review Officer (DRO).  In June 2009, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  Transcripts of these hearings are associated with the claims file.


FINDING OF FACT

Cervical spine degenerative disease is etiologically due to service-connected lumbar spine disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, cervical spine degenerative disease is etiologically a result of service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for cervical spine degenerative joint disease is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the April 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has arthritis of the cervical spine that is a result of hours spent in service sitting at a typewriter and filing documents.  Additionally, he argues that the arthritis developed as a result of his service-connected lumbar spine disability.  Thus, he contends that he is entitled to service connection for a cervical spine disorder.
Initially, the Board observes that VA examination reports reflect diagnoses of degenerative joint disease and degenerative disc disease of the cervical spine as shown by X-ray.  Imaging studies from May 2009 to February 2010 show cervical spine spondylosis, or degenerative joint disease.  Therefore, the Veteran has a current diagnosis associated with this claim.  

However, service treatment records are silent for any complaint, treatment, or diagnosis related to the cervical spine.  Moreover, the competent medical evidence does not establish a connection between the currently diagnosed cervical spine disorder and the Veteran's military service.

The Board first observes that the arthritis of the neck was not present to a compensable degree within one year of the Veteran's discharge from service.  In this regard, the Board notes that a VA examination report from October 1983, six months after discharge states that clinical examination revealed a normal neck.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. 
§ 3.303 (d).
  
As for direct service connection, there is no competent medical opinion relating the Veteran's current cervical spine disorder to his military service.  The November 2010 VA examiner opined that the Veteran's cervical spine disorder is less likely as not caused by or a result of injury, disease, or event in service.  The rationale for this opinion was that there is no medical literature known which establishes a direct relation or even somewhat causative relation between repetitive activities including prolonged flexion of the neck during work and arthritis.  The examiner also noted that there is no evidence that a neck condition incidentally occurred in service per service treatment records.  Even though the November 2011 VA examiner indicated that he was providing an opinion on direct service connection, the Board notes that the rationale for the opinion solely addressed a connection between the Veteran's service-connected lumbar spine disability and the claimed cervical spine disorder.  Therefore, that opinion need not be discussed here.  There is no other opinion, positive or negative, with regard to direct service connection of record.  

Finally, the Board observes that there are four opinions with respect to a relationship between the Veteran's current cervical spine disorder and his service-connected bilateral shoulder and lumbar spine disabilities.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The November 2008 VA examiner opined that the current cervical spine disorder was not caused by or related to the service-connected bilateral shoulder disability on the basis that there is no orthopedic reason why those two disorders would be connected.  The examiner provided no further rationale for the opinion, and the Board determines that the opinion is little more than conclusory.  An opinion that contains only data and conclusions is afforded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The November 2010 VA examiner stated that there is no anatomical relationship to demonstrate a correlation between the Veteran's shoulders and neck.  The examiner stated that the Veteran's limitations in motion, weakness, and prior shoulder surgeries do not worsen his neck arthritis.  Therefore, the examiner opined that Veteran's degenerative disc disease and degenerative joint disease of the cervical spine are not permanently aggravated by his service-connected bilateral shoulder disability.

The November 2011 VA examiner provided an opinion with respect to a relationship between the Veteran's service-connected lumbar spine disability and the claimed cervical spine disorder.  The examiner found that any cervical spine disorder was less likely than not proximately due to or a result of the Veteran's service-connected lumbar spine disability.  The basis for this opinion was that the cervical spine disorder was a result of age-related degeneration.  The examiner stated that there was no nexus of the service-connected lumbosacral spine disability as a cause or as an aggravation of the cervical spine disorder.  He stated that these disorders are medically independent, not-related disorders that can exist separately or concurrently and that there is no cause and effect of one on the other.

In contrast to the above opinions, the Veteran has supplied a letter from Dr. WDS, his treating physician for his spine disorders.  This letter from November 2011 indicates that the Veteran informed Dr. WDS that over the many years with abnormal posture due to his service-connected lumbar spine disability the Veteran developed the deformity of the cervical spine.  Dr. WDS indicated that over this long period of non-treatment, increased pressure was placed on the Veteran's spine.  He stated that it would be his opinion that this stooped kyphotic posture had made it more difficult for the Veteran to hold his head erect due to this compensatory movement.  He further stated that once the lumbar spine was corrected, the cervical spine had worsened.  Therefore, Dr. WDS opined that the cervical spine disorder should be service-connected as well.  

The Board observes that treatment records for Dr. WDS are not associated with the claims file.  However, cervical spine imaging reports from May 2009, July 2009, and February 2010 show that Dr. WDS was the requesting provider.  Therefore, the Board presumes that Dr. WDS has first-hand knowledge of the Veteran's cervical and lumbar spine symptoms.  Further, while nothing in the November 2011 letter indicates that Dr. WDS reviewed the Veteran's claims file, this fact alone does not render that opinion inadequate, particularly if the history provided by the Veteran is reliable and accurate.  See Nieves-Rodriguez, 22 Vet. App. at 302.  The Veteran is competent to describe his movement and symptomatology with respect to his lumbar and cervical spine.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Board observes that kyphosis of the thoracolumbar spine was noted on December 2007 and November 2010 VA lumbar spine examination reports.  Therefore, the Board finds the November 2011 opinion of Dr. WDS to be credible and of considerable probative value. 
Based on the above, the Board finds that the evidence of a causal relationship between the Veteran's service-connected lumbar spine disability and his cervical spine degenerative disease is in equipoise.  In this regard, the Board observes that the negative opinion of the November 2011 VA examiner addressed a connection between the actual disorder of the lumbar spine, i.e., arthritis, and the cervical spine, but did not specifically discuss the symptoms or functional impairment caused by that disorder that may have impacted the cervical spine.  Further, as a treating physician, Dr. WDS had opportunity to observe the Veteran's functional impairment due to his service-connected lumbar spine over time.  Accordingly, the Board concludes that neither opinion carries greater probative weight than the other.  Therefore, affording all reasonable doubt to the Veteran, service connection for cervical spine degenerative disease is granted.

 
ORDER

Service connection for cervical spine degenerative disease is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


